Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2017

                                      No. 04-16-00593-CV

Alvin M. BURNS, I.M. Burns, Dimmit County, Hakim Dermish, Robert L. Ramirez and Edward
                                     J. Dryden,
                                     Appellants

                                                v.

ROSETTA RESOURCES, LTD., a/k/a Rosetta Resources, Inc., Eusebio Cantu Torres, Eusebio
                Torres, Jr., Gladiator Energy Services, LLC,
                                  Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding


                ORDER OF REINSTATEMENT
        On February 22, 2017, we granted a joint motion by the parties and abated this appeal for
settlement negotiations. Upon the parties’ request, the abatement was extended to June 22, 2017.
The parties have now filed a joint motion to reinstate the appeal, informing the court that the
parties failed to reach a settlement. It is therefore ORDERED that the appeal is REINSTATED
on the docket of this court. The appellants’ brief is due within thirty (30) days from the date of
this order.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk